

EXHIBIT 10.1






AIRCRAFT TIME-SHARING AGREEMENT


This Agreement, effective as of the day of 2020, by and between Morgan Stanley
Services Group, Inc., a corporation organized and existing under the laws of the
State of Delaware ("MSSG"), and [NAME] ("User").


WITNESSETH:


WHEREAS, MSSG is the operator of, and has possession, command and control of the
aircraft listed on Schedule A hereto, as amended from time to time
(collectively, the "Aircraft"); and


WHEREAS, MSSG has the right and lawful authority to enter into time sharing
agreements, as provided in §91.501 of the Federal Aviation Regulations ("FARs");
and


WHEREAS, from time to time, User may desire to lease the Aircraft, with flight
crew, from MSSG for User’s personal travel at User’s discretion on a
time-sharing basis in accordance with §91.501 of the FARs; and


WHEREAS, MSSG has agreed to make the Aircraft, with flight crew, available to
User for User’s personal travel on a non-exclusive time-sharing basis in
accordance with §91.501 of the FARs; and


WHEREAS, this Agreement sets forth the understanding of the parties as to the
terms under which MSSG will provide User with the use, on a non-exclusive
time-sharing basis, of the Aircraft.


NOW THEREFORE, in consideration of the mutual covenants herein set forth, the
parties agree as follows:


1. Provision of Aircraft and Crew. Subject to Aircraft availability, MSSG agrees
to provide the Aircraft and flight crew to User on a time sharing basis in
accordance with the provisions of §§ 91.501(b)(6), 91.501(c)(1) and 91.501(d) of
the FARs. MSSG shall provide, at its sole expense, qualified flight crew for all
flight operations under this Agreement. If MSSG is no longer the operator of any
of the Aircraft, Schedule A shall be amended to delete any reference to such
Aircraft and this Agreement shall be terminated as to such Aircraft but shall
remain in full force and effect with respect to each of the other Aircraft, if
any. No such termination shall affect any of the rights and obligations of the
parties accrued or incurred prior to such termination. If MSSG becomes the
operator of any aircraft not listed on Schedule A hereto, Schedule A shall be
modified to include such Aircraft, and thereafter this Agreement shall remain in
full force and effect with respect to such Aircraft and each of the other
Aircraft, if any.


2. Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall continue until terminated by either party on written notice to
the other party. This Agreement shall terminate immediately in the event that
User is no longer an employee or director of Morgan Stanley or any of its
affiliates. Notwithstanding the foregoing, any provisions directly or indirectly
related to User’s payment obligations for flights completed prior to the date of
termination shall survive the termination of this Agreement.


3. Reimbursement of Expenses. For each flight conducted under this Agreement,
including any positioning and other deadhead legs flown in connection with an
occupied leg hereunder, User shall pay





--------------------------------------------------------------------------------




MSSG an amount determined by MSSG, which amount shall not to exceed the actual
expenses of operating such flight(s); and provided further, that in no event
shall such amount exceed the sum of the following expenses as permitted pursuant
to FAR 91.501(d):


(a)    Fuel, oil, lubricants, and other additives;
(b)    Travel expenses of the crew, including food, lodging, and ground
transportation;
(c)    Hangar and tie-down costs away from the Aircraft’s base of operation;
(d)    Additional Insurance obtained for the specific flight at the request of
User;
(e)    Landing fees, airport taxes, and similar assessments;
(f)    Customs, foreign permit, and similar fees directly related to the flight;
(g)    In-flight food and beverages;
(h)    Passenger ground transportation;
(i)    Flight planning and weather contract services; and
(j)    An additional charge equal to one hundred percent (100%) of the expenses
listed in subsection (a) above.


4. Invoicing and Payment. All payments to be made to MSSG by User hereunder
shall be paid in the manner set forth in this Section 4. MSSG will pay, or cause
to be paid, all expenses related to the operation of the Aircraft hereunder in
the ordinary course. As soon as practicable after the end of each calendar
quarter during the Term, or shorter period of time as mutually agreed by the
parties, MSSG shall provide or cause to be provided to User an invoice showing
all personal use of the Aircraft by User pursuant to this Agreement during that
quarter and a complete accounting detailing all amounts payable by User pursuant
to Section 3 for that quarter (plus applicable domestic or international air
transportation excise taxes, and any other fees, taxes or charges assessed on
passengers by and remitted to a government agency or airport authority). User
shall pay all amounts due under the invoice not later than 30 days after receipt
thereof. In the event MSSG has not received supplier invoices for reimbursable
charges relating to such flight prior to such invoicing, MSSG shall issue
supplemental invoice(s) for such charge(s) to User, and User shall pay each
supplemental invoice within 30 days after receipt thereof.


5. Flight Requests. User will provide the designated representatives of MSSG
with flight requests for User’s personal travel to be undertaken pursuant to
this Agreement and proposed flight schedules as far in advance of User’s desired
departure as possible and in accordance with all reasonable policies established
by MSSG. Flight requests shall be in a form, whether oral or written, mutually
convenient to and agreed upon by the parties. MSSG shall have sole and exclusive
authority over the scheduling of the Aircraft, which authority includes the sole
and exclusive right over initiating, conducting and terminating such flights.
Nothing in this Agreement is intended nor shall be construed so as to convey to
User any operational control over, or possession, command and control of the
Aircraft. MSSG shall not be liable to User or any other person for loss, injury,
or damage occasioned by the delay or failure to furnish the Aircraft and crew
pursuant to this Agreement for any reason. In addition to requested schedules
and departure times, User shall provide at least the following information for
each proposed flight reasonably in advance of the desired departure time as
required by MSSG or its flight crew:


(a)    departure point;
(b)    destination;
(c)    date and time of flight;
(d)    number and identity of anticipated passengers;
(e)    nature and extent of luggage and/or cargo expected to be carried;
(f)    date and time of return flight, if any; and





--------------------------------------------------------------------------------




(g)    any other information concerning the proposed flight that may be
pertinent to or required by MSSG or its flight crew.


Subject to Aircraft and crew availability, MSSG shall use its good faith
efforts, consistent with its approved policies, to accommodate User’s needs,
avoid conflicts in scheduling and enable User to enjoy the benefits of this
Agreement. Although every good faith effort shall be made to avoid its
occurrence, any flights scheduled under this Agreement are subject to
cancellation by either party without incurring liability to the other party. In
the event of a cancellation, the canceling party shall provide the maximum
notice reasonably practicable.


6. Operational Authority and Control. MSSG shall be responsible for the physical
and technical operation of the Aircraft and the safe performance of all flights
under this Agreement, and shall retain full authority and control, including
exclusive operational control and exclusive possession, command and control of
the Aircraft for all flights under this Agreement. MSSG shall furnish at its
expense a fully qualified flight crew with appropriate credentials to conduct
each flight undertaken under this Agreement and included on the insurance
policies that MSSG is required to maintain hereunder. In accordance with
applicable FARs, the qualified flight crew provided by MSSG will exercise all
required and/or appropriate duties and responsibilities in regard to the safety
of each flight conducted hereunder. The pilot-in-command shall have absolute
discretion in all matters concerning the preparation of the Aircraft for flight
and the flight itself, the load carried and its distribution, the decision
whether or not a flight shall be undertaken, the route to be flown, the place
where landings shall be made, and all other matters relating to operation of the
Aircraft. User specifically agrees that the flight crew shall have final and
complete authority to delay or cancel any flight for any reason or condition
that in the sole judgment of the pilot-in-command could compromise the safety of
the flight, and to take any other action that in the sole judgment of the
pilot-in-command is necessitated by considerations of safety. No such action of
the pilot-in-command shall create or support any liability to User or any other
person for loss, injury, damage or delay. MSSG's operation of the Aircraft
hereunder shall be strictly within the guidelines and policies established by
MSSG and FAR Part 91.


7. Aircraft Maintenance. MSSG shall, at its own expense, cause the Aircraft to
be inspected, maintained, serviced, repaired, overhauled, and tested in
accordance with FAR Part 91 so that the Aircraft will remain in good operating
condition and in a condition consistent with its airworthiness certification and
shall take such requirements into account in scheduling the Aircraft hereunder.
Performance of maintenance, preventive maintenance or inspection shall not be
delayed or postponed for the purpose of scheduling the Aircraft unless such
maintenance or inspection can safely be conducted at a later time in compliance
with applicable laws, regulations and requirements, and such delay or
postponement is consistent with the sound discretion of the pilot-in-command. In
the event that any non-standard maintenance is required during the term and will
interfere with User's requested or scheduled flights, MSSG, or MSSG's
pilot-in-command, shall notify User of the maintenance required, the effect on
the ability to comply with User's requested or scheduled flights and the manner
in which the parties will proceed with the performance of such maintenance and
conduct of such flight(s). In no event shall MSSG be liable to User or any other
person for loss, injury or damage occasioned by the delay or failure to furnish
the Aircraft under this Agreement, whether or not maintenance-related.


8. Insurance. MSSG, at its expense, will maintain or cause to be maintained in
full force and effect throughout the Term of this Agreement (i) comprehensive
aircraft and liability insurance against bodily injury and property damage
claims, including, without limitation, contractual liability, in respect of the
Aircraft in such amount as is customarily maintained by prudent operators of
similar aircraft, but in no event less than $300,000,000 for each single
occurrence; and (ii) hull insurance for the full replacement





--------------------------------------------------------------------------------




cost of the Aircraft. Such policies shall (A) name User as an additional
insured; (B) provide that in respect of the interests of User in such policies,
the insurance shall not be invalidated by any action or inaction of MSSG,
regardless of any breach or violation of any warranties, declarations or
conditions contained in such policies or otherwise binding on MSSG; (C) include
provisions whereby the insurer(s) irrevocably and unconditionally waive all
rights of subrogation they may have or acquire against User; (D) permit the use
of the Aircraft by MSSG for compensation or hire to the extent necessary to
perform its obligations under this Agreement; and (E) include a cross-liability
clause to the effect that such insurance, except for the limits of liability,
shall operate to give User the same protection as if there were a separate
policy issued to him.


MSSG shall use reasonable commercial efforts to provide such additional
insurance for specific flights under this Agreement as User may request in
writing. User acknowledges that any trips scheduled to the European Union may
require MSSG to purchase additional insurance to comply with applicable
regulations. The cost of all flight-specific insurance shall be borne by User as
provided in Section 3(d).


9. Use of Aircraft. User warrants that:


(i) He will use the Aircraft under this Agreement for and only for his own
account, including the carriage of his guests, and will not use the Aircraft for
the purpose of providing transportation of passengers or cargo for compensation
or hire or for common carriage;


(ii) He will not permit any lien, security interest or other charge or
encumbrance to attach against the Aircraft as a result of his actions or
inactions, and shall not attempt to convey, mortgage, assign, lease or in any
way alienate the Aircraft or MSSG's rights hereunder or create any kind of lien
or security interest involving the Aircraft or do anything or take any action
that might mature into such a lien; and


(iii) During the Term of this Agreement, he will abide by and conform to all
such laws, governmental and airport orders, rules, and regulations as shall from
time to time be in effect relating in any way to the operation or use of the
Aircraft by the lessee under a time sharing arrangement and all applicable
policies of MSSG.


10. Limitation of Liability. NEITHER MSSG (NOR ITS AFFILIATES) MAKES, HAS MADE
OR SHALL BE DEEMED TO MAKE OR HAVE MADE ANY WARRANTY OR REPRESENTATION, EITHER
EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE USED
HEREUNDER OR ANY ENGINE OR COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR
WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION,
AIRWORTHINESS, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE.


IN NO EVENT SHALL MSSG OR ITS AFFILIATES BE LIABLE FOR OR HAVE ANY DUTY FOR
INDEMNIFICATION OR CONTRIBUTION TO USER, USER’S EMPLOYEES, AGENTS OR GUESTS FOR
ANY CLAIMED INDIRECT, SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, REGARDLESS OF
WHETHER IT KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGE, LOSS OR
EXPENSE. The provisions of this Section 10 shall survive the termination or
expiration of this Agreement.







--------------------------------------------------------------------------------




11. Base of Operations. For purposes of this Agreement, the base of operation of
the Aircraft is Westchester County Airport, White Plains, New York; provided,
that such base may be changed at MSSG’s sole discretion upon notice from MSSG to
User.


12. Notices and Communications. All notices and other communications under this
Agreement shall be in writing (except as permitted in Section 5) and shall be
given (and shall be deemed to have been duly given upon receipt or refusal to
accept receipt) by personal delivery, by telefax (with a simultaneous
confirmation copy sent by first class mail properly addressed and postage
prepaid), or by a reputable overnight courier service, addressed as follows:


If to MSSG:         Morgan Stanley Services Group, Inc.
[Address]
            


If to User:        [Name]
[Address]




or to such other person or address as either party may from time to time
designate in writing to the other party.


13. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to its subject matter, and there are no
representations, warranties, rights, obligations, liabilities, conditions,
covenants, or agreements relating to such subject matter that are not expressly
set forth herein. There are no third-party beneficiaries of this Agreement.


14. Further Acts. MSSG and User shall from time to time perform such other and
further acts and execute such other and further instruments as may be required
by law or may be reasonably necessary (i) to carry out the intent and purpose of
this Agreement, and (ii) to establish, maintain and protect the respective
rights and remedies of the other party.


15. Successors and Assigns. User shall not have the right to assign, transfer or
pledge this Agreement. This Agreement shall be binding on the parties hereto and
their respective heirs, executors, administrators, successors and assigns, and
shall inure to the benefit of the parties hereto, and, except as otherwise
provided herein, their respective heirs, executors, administrators, other legal
representatives, successors and permitted assigns.


16. Taxes. User shall be responsible for paying, and MSSG shall be responsible
for collecting from User and paying over to the appropriate authorities, all
applicable Federal excise taxes imposed under IRC §4261 and all sales, use and
other excise taxes imposed by any authority in connection with the use of the
Aircraft by User hereunder.


17. Governing Law and Consent to Jurisdiction. This Agreement shall be governed
by the laws of the State of New York without regard to its choice of law
principles, other than Section 5-1401 and Section 5-1402 of the New York General
Obligations Law. The parties hereby consent and agree to submit to the exclusive
jurisdiction and venue of any state or federal court in New York, New York in
any proceedings hereunder, and each hereby waives any objection to any such
proceedings based on improper venue or forum non-conveniens or similar
principles. The parties hereto hereby further consent and agree to the exercise
of such personal jurisdiction over them by such courts with respect to any such
proceedings,





--------------------------------------------------------------------------------




waive any objection to the assertion or exercise of such jurisdiction and
consent to process being served in any such proceedings in the manner provided
for the giving of notices hereunder.


18. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions shall not be affected or impaired.


19. Amendment or Modification. This Agreement may be amended, modified or
terminated only in writing duly executed by the parties hereto.


20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement, binding on all the parties notwithstanding that all the
parties are not signatories to the same counterpart. Each party may transmit its
signature by facsimile, and any faxed counterpart of this Agreement shall have
the same force and effect as a manually-executed original.


21. Truth-in-Leasing Compliance. MSSG, on behalf of User, shall (i) deliver a
copy of this Agreement to the Aircraft Registration Branch, Technical Section,
of the FAA in Oklahoma City within 24 hours of its execution; (ii) notify the
appropriate Flight Standards District Office at least 48 hours prior to the
first flight under this Agreement of the registration number of the Aircraft,
and the location of the airport of departure and departure time for such flight;
and (iii) carry a copy of this Agreement onboard the Aircraft at all times when
the Aircraft is being operated under this Agreement.


22. TRUTH IN LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS:


(a) MSSG CERTIFIES THAT EACH OF THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT (OR SUCH SHORTER
PERIOD AS MSSG SHALL HAVE POSSESSED THE AIRCRAFT) IN ACCORDANCE WITH THE
PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS. EACH OF THE AIRCRAFT
WILL BE MAINTAINED AND INSPECTED IN COMPLIANCE WITH THE MAINTENANCE AND
INSPECTION REQUIREMENTS FOR ALL OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.


(B) MSSG AGREES, CERTIFIES AND ACKNOWLEDGES, AS EVIDENCED BY ITS SIGNATURE
BELOW, THAT WHENEVER ANY OF THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, MSSG
SHALL BE KNOWN AS, CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE
AIRCRAFT, AND THAT MSSG UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.


(C) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.


[Remainder of page intentionally left blank]















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date set forth above. The persons signing below warrant their
authority to sign.


Morgan Stanley Services Group, Inc.            USER:


By: _/s/ _____________________             _/s/ ________________________


Name:                 


Title: Authorized Signatory


            


A legible copy of this Agreement shall be kept in the Aircraft for all
operations conducted hereunder.











































































--------------------------------------------------------------------------------




SCHEDULE A


Two Gulfstream Aerospace G550 aircraft bearing Federal Aviation Administration
Registration Numbers [    ] and [        ] and Manufacturer's Serial Numbers
[    ] and [        ], respectively, together with engines and components
installed therein.









